DETAILED ACTION
	Claims 1-6, 8-18 and 20 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,871,060; herein “Jensen”) in view of Gledhill (US Publication 2014/0134403 A1; herein “Gledhill”).

	In regards to claim 1, Jensen discloses: A cutting element (as shown in at least figures 4a, 5a & 6a; at least column 10, lines 7-67 introduces for the cutting element(s) to be formed of at least a substrate 402, 502, 602 and a PCD layer 403, 503, 603), comprising: 
	a central axis (at least 401, 501, 601); 
	a substrate (at least 402, 502, 602); and 
	an ultrahard layer (at least 403, 503, 603; at least column 10, lines 7-67 introduces for 403, 503, 603 to be polycrystalline diamond (PCD) layer) on the substrate (as shown in at least figures 4a, 5a & 6a), the substrate and the ultrahard layer defining a non-planar working surface (non-planar surfaces as shown in at least figures 4a, 5a & 6a) of the cutting element such that the ultrahard layer forms a cutting edge (outer most surface of at least 403, 503, 603 which contacts the wellbore subterranean formation during wellbore drilling operations) and the substrate is at least laterally adjacent to the ultrahard layer (at least figures 4a, 5a & 6a show for the substrate 402, 502, 602 to be at least laterally adjacent to the ultrahard layer 403, 503, 603 in light of the cross-hatching), wherein a thickness of the ultrahard layer between the non-planer working surface and the substrate varies along an axis perpendicular to the central axis (at least figures 4a, 5a & 6a introduces the varying thickness between the two said elements in light of the cross-hatching; at least column 10, lines 7-67 introduces for the notches 406, 506, 606 to establish the varying thickness therebetween), and the thickness of the ultrahard layer varies (as shown in at least figures 4a, 5a & 6a).
However, Jensen appears to be silent in regards to: the thickness of the ultrahard layer varies between 4 to 40% of an outer diameter of the cutting element at a thinnest section of the ultrahard layer, and the thickness of the ultrahard layer at a thickest section is greater than 8% of the outer diameter.
The teachings of Gledhill is drawn to drill bit cutting inserts using an ultra-hard cutting layer bonded to a substrate. Gledhill discloses general thickness of the super hard cutting layer for an insert relative to its diameter which establishes a thickness/diameter ratio (at least paragraph [0043] and figure 2 introduces “…pressed cutter was finished to 16 mm in diameter with a diamond thickness of 2.1 mm, and a height of 8 mm. The cutter was then bonded to a tungsten carbide bonding stud to reach the overall height of 13 mm. A 45 degree chamfer was placed on the edge of the diamond at a thickness of 0.4 mm”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen to include the teachings of Gledhill, by modifying the varying thickness of the ultrahard layer taught by Jensen to include for the thickness of the cutting layer to be a specific ratio/percentage with respect to the outer diameter of the cutting element taught by Gledhill to allow for an improved drill bit performance (at least paragraphs [0001-0002]).
Furthermore, Jensen in view of Gledhill appear to be silent in regards to: the thickness of the ultrahard layer varies between 4 to 40% of an outer diameter of the cutting element at a thinnest section of the ultrahard layer, and the thickness of the ultrahard layer at a thickest section is greater than 8% of the outer diameter.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen in view of Gledhill to include for the thickness of the ultrahard layer to vary between 4 to 40% of an outer diameter of the cutting element at a thinnest section of the ultrahard layer and the thickness of the ultrahard layer at a thickest section to be greater than 8% of the outer diameter to allow for efficiently drilling wellbores to an optimal depth for recovering resources, such as, but not limited to, hydrocarbon. 

	In regards to claim 2, Jensen further discloses: wherein the ultrahard layer forms a cutting edge (at least the uppermost circumferential, radially outer-most edge of the PCD layer/substrate) and extends radially inward toward the central axis of the cutting element (shown in at least figures 4a, 5a, 6a).

	In regards to claim 9, Jensen further discloses: wherein at the central axis (at least 401, 501, 601), the substrate (at least 402, 502, 602) forms the non-planar working surface (as shown in at least figures 4a, 5a, 6a).

	In regards to claim 10, Jensen further discloses: wherein the cutting element has an axisymmetric non-planar working surface with a cutting tip (i.e. peak of the cutting element(s)) formed of the ultrahard layer surrounded by the substrate (as shown in at least figures 4a, 5a, 6a).

	In regards to claim 12, Jensen further discloses: wherein an interface (i.e. crossing point) between the ultrahard layer (403, 503, 603) and the substrate (at least 402, 502, 602), opposite the non-planar working surface (non-planar surfaces of the cutting element), includes at least one groove (at least 506) formed in the substrate having a varying radius of curvature (as shown in at least figure 5a).

	In regards to claim 13, Jensen teaches the varying radius of curvature (figure 5).
	However, Jensen appears to be silent regarding the parallel and perpendicular features.
	Nonetheless, Jensen introduces various embodiments of the interface, in which one of the embodiment includes a plurality of parallel grooves (at least figures 4a & 6a introduces for the 2 set of upper grooves and 2 set of lower grooves 406, 606 to be both laterally parallel). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen to include for the interface to further include a plurality of parallel grooves as it is known to combine prior art elements according to known methods to yield predictable results (MPEP 2143, Section I(A)). Jensen teaches multiple different types of grooves and profiles wherein different combinations would have been obvious further supported by Jensen stating that the substrate interface can include different combinations of grooves, depressions, notches and surface modifications (at least column 12, lines 30-42).

	In regards to claim 14, Jensen teaches the varying radius of curvature (figure 5).
	However, Jensen appears to be silent regards to: wherein the interface includes two sets of parallel grooves, the sets being substantially perpendicular to each other.
	Nonetheless, Jensen introduces various embodiments of the interface, in which Jensen discloses: wherein the interface includes two sets of parallel grooves (at least figures 4a & 6a introduces for the 2 set of upper grooves and 2 set of lower grooves 406, 606 to be both laterally parallel), the sets being substantially perpendicular to each other (at least figures 4a & 6a introduces for the 2 sets to be substantially perpendicular to each other in light of the placement of the individual grooves; in other words, any two sets of the grooves can establish a 90 degree angle in light of the their longitudinal and lateral axis).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen to include for the interface to further include two sets of parallel grooves, where the sets are being substantially perpendicular to each other as it is known to combine prior art elements according to known methods to yield predictable results (MPEP 2143, Section I(A)). Jensen teaches multiple different types of grooves and profiles wherein different combinations would have been obvious further supported by Jensen stating that the substrate interface can include different combinations of grooves, depressions, notches and surface modifications (at least column 12, lines 30-42).

	Claims 3-6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,871,060; herein “Jensen”) in view of Gledhill (US Publication 2014/0134403 A1; herein “Gledhill”) with the teachings of Lin (US Publication 2012/0103700 A1; herein “Lin”).

	In regards to claim 3, Jensen discloses claim 2 above.
	However, Jensen in view of Gledhill appear to be silent in regards to: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment.
	The teachings of Lin is directed towards ultrahard cutting layers. Lin discloses: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment (at least figure 10 introduces the elongated segment 74, which extends from two sides of the cutting element 70; figure 10 also introduces the substrate to extend along both sides of the elongated segment).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen in view of Gledhill to include the teachings of Lin, by modifying the ultrahard layer taught by Jensen in view of Gledhill to include for an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment taught by Lin to at least enhance the abrasion resistance performance of the cutting element (at least paragraph [0001]).

	In regards to claim 4, Lin further discloses: wherein the elongated segment is wider at its ends than a radially interior portion of the elongated segment (Examiner notes that the claim language is broad in nature in which side views of figures 4a, 5a & 6a, where the ends of the elongated segment are visualized on the lateral ends of the cutting element 70, establishes for the elongated segment 74 to be wider than an arbitrary “radially interior portion” of at least 74).

	In regards to claim 5, Lin further discloses: wherein the elongated segment is wider at its ends than proximate the central axis (Examiner notes that the claim language is broad in nature in which side views of figures 4a, 5a & 6a, where the ends of the elongated segment are visualized on the lateral ends of the cutting element 70, establishes for the elongated segment 74 to be wider than an arbitrary area/section/portion proximate the central longitudinal axis of at least 70).

	In regards to claim 6, Lin discloses: wherein a width of the elongated segment along at least one of its ends ranges from a percentage of the outer diameter of the cutting element (at least figure 10 introduces the elongated segment 74, which extends from two sides of the cutting element 70; the width of the elongated segment 74 is a certain percentage of the outer diameter of the cutting element 70).
	However, Jensen in view of Gledhill and Lin appear to be silent in regards to: wherein a width of the elongated segment along at least one of its ends ranges from about 60% to 80% percent of the outer diameter of the cutting element.
	Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen in view of Gledhill and Lin, by modifying the width of the elongated segment along at least one of its ends to range from about 60% to 80% percent of the outer diameter of the cutting element to allow for efficiently drilling wellbore to an optimal depth for recovering resources, such as, but not limited to, hydrocarbons.

	In regards to claim 8, Lin further discloses: wherein the elongated segment is thicker at its ends than proximate the central axis (Examiner notes that the claim language is broad in nature in which side views of figures 4a, 5a & 6a, where the ends of the elongated segment are visualized on the lateral ends of the cutting element 70, establishes for the elongated segment 74 to be thicker than an arbitrary area/section/portion proximate the central longitudinal axis of at least 70).

	In regards to claim 11, Jensen discloses the non-planer working surface, as disclosed in claim 1 above.
	However, Jensen in view of Gledhill appear to be silent in regards to: wherein a peripheral edge of the working surface has at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer.
	The teachings of Lin is directed towards ultrahard cutting layers. Lin discloses: wherein a peripheral edge (upper edge of at least 72, as shown in at least figure 10) of the working surface (of at least 70) has at least one substrate portion (at least 72) and at least one ultrahard layer portion (at least 74), the at least one substrate (at least 72) portion extending away from the cutting edge (edge of at least 74) formed of the ultrahard layer (as shown in at least figure 10).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen in view of Gledhill to include the teachings of Lin, by modifying the cutting element taught by Jensen in view of Gledhill to include for a peripheral edge of the working surface to have at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer taught by Lin to at least enhance the abrasion resistance performance of the cutting element (at least paragraph [0001]).
	
	Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Publication 2015/0129322 A1; herein “Hall”) in view of Jensen et al. (US Patent 5,871,060; herein “Jensen”) with the teachings of Lin (US Publication 2012/0103700 A1; herein “Lin”).

	In regards to claim 15, Hall discloses: A cutting tool (at least 100; as shown in at least figures 13-14), comprising:
a tool body (at least 111, as shown in at least figures 13-14) comprising a longitudinal axis (central longitudinal axis of at least 100); 
a plurality of blades (at least 120) extending from the tool body about the longitudinal axis (as shown in at least figures 13-14); and 
at least one cutting element (at least 150) attached to one of the plurality of blades at a radial location about the longitudinal axis (as shown in at least figures 13-14), the at least one cutting element including: 
a substrate (at least 102, as shown in figure 1); and 
an ultrahard layer (at least 106) on the substrate (as shown in figure 1).
Nonetheless, Hall appears to be silent in regards to: the substrate and the ultrahard layer defining a non-planar working surface of the cutting element such that the ultrahard layer forms a cutting portion and the substrate is at least laterally adjacent to the ultrahard layer.
The teachings of Jensen is directed towards ultrahard cutting layers. Jensen discloses: wherein the substrate (at least 402, 502, 602) and the ultrahard layer (at least 403, 503, 603) defining a non-planar working surface of the cutting element (non-planar surfaces of the cutting element(s) as shown in at least figures 4a, 5a & 6a) such that the ultrahard layer forms a cutting portion (at least column 10, lines 7-67 introduces the for the PCD layers to provide a cutting layer for drilling wellbores). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall to include the teachings of Jensen, by modifying the cutting element(s) taught by Hall to include for the substrate and the ultrahard layer defining a non-planar working surface of the cutting element such that the ultrahard layer forms a cutting portion taught by Jensen to allow for performing mechanical actions, such as drilling through rock or other hard materials, that require high wear and impact resistance (at least column 1 lines 6-12).
Furthermore, Hall in view of Jensen appears to be silent in regards to: the substrate is at least laterally adjacent to the ultrahard layer.
The teachings of Lin is from the same field of endeavor and used to solve the same problem, as the downhole drill bit cutting element(s) therein is directed to creating boreholes. Lin discloses: the substrate (at least 72) is at least laterally adjacent to the ultrahard layer (at least 74, as shown in at least figure 10).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall in view of Jensen to include the teachings of Lin, by modifying the drill bit cutting element taught by Hall in view of Jensen to include for the substrate to be least laterally adjacent to the ultrahard layer taught by Lin to enhance the abrasion resistance performance of the cutting element (paragraph [0001]).

	In regards to claim 16, Hall discloses: A cutting tool (at least 100; as shown in at least figures 13-14), comprising: 
	a tool body (at least 111, as shown in at least figures 13-14) comprising a longitudinal axis (central longitudinal axis of at least 100); 
	a plurality of blades (at least 120) extending from the tool body about the longitudinal axis (as shown in at least figures 13-14); and 
	at least one cutting element (at least 150) attached to one of the plurality of blades at a radial location about the longitudinal axis (as shown in at least figures 13-14).
	However, Hall appears to be silent in regards to: the at least one cutting element having a non-planar working surface and comprising a substrate and an ultrahard layer, the non-planar working surface being defined by both the substrate and the ultrahard layer, wherein a peripheral edge of the non-planar working surface has at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer.
	The teachings of Jensen is directed towards ultrahard cutting layers. Jensen discloses: the at least one cutting element (as shown in at least figures 4a, 5a, 6a) having a non-planar working surface (non-planar surfaces of the cutting element(s) as shown in at least figures 4a, 5a & 6a) and comprising a substrate (at least 402, 502, 602) and an ultrahard layer (at least 403, 503, 603), the non-planar working surface being defined by both the substrate and the ultrahard layer (as shown in at least figures 4a, 5a, 6a in light of the cross-sectional view).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall to include the teachings of Jensen, by modifying the cutting element(s) taught by Hall to include for the at least one cutting element to have a non-planar working surface and comprising a substrate and an ultrahard layer, the non-planar working surface being defined by both the substrate and the ultrahard layer taught by Jensen to allow for performing mechanical actions, such as drilling through rock or other hard materials, that require high wear and impact resistance (at least column 1 lines 6-12).
	Furthermore, Hall in view of Jensen appear to be silent in regards to: wherein a peripheral edge of the working surface has at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer.
	Lin discloses: the at least one cutting element (at least 70) having a working surface (of at least 70) and comprising a substrate (at least 72) and an ultrahard layer (at least 74), the working surface being defined by both the substrate and the ultrahard layer (as shown in at least figure 10).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall in view of Jensen to include the teachings of Lin, by modifying the drill bit cutting element taught by Hall in view of Jensen to include for the peripheral edge of the working surface to have at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer taught by Lin to enhance the abrasion resistance performance of the cutting element (paragraph [0001]).

	In regards to claim 17, Hall in view of Jensen and Lin disclose claim 16 above.
	However, Hall in view of Jensen appear to be silent in regards to: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment.
	The teachings of Lin is directed towards ultrahard cutting layers. Lin discloses: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment (at least figure 10 introduces the elongated segment 74, which extends from two sides of the cutting element 70; figure 10 also introduces the substrate to extend along both sides of the elongated segment).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall in view of Jensen to include the teachings of Lin, by modifying the ultrahard layer taught by Hall in view of Jensen to include for an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment taught by Lin to at least enhance the abrasion resistance performance of the cutting element (at least paragraph [0001]).

	In regards to claim 18, in view of the modifications for claim 16, Jensen further discloses: wherein the cutting element has an axisymmetric non-planar working surface with a cutting tip (i.e. peak of the cutting element(s)) formed of the ultrahard layer surrounded by the substrate (as shown in at least figures 4a, 5a, 6a).

	In regards to claim 20, in view of the modifications for claim 16, Jensen further discloses: wherein an interface (i.e. crossing point) between the ultrahard layer (403, 503, 603) and the substrate (at least 402, 502, 602), opposite the non-planar working surface (non-planar surfaces of the cutting element), includes at least one groove (at least 506) formed in the substrate having a varying radius of curvature (as shown in at least figure 5a).

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 

Examiner notes that the previously stated 35 U.S.C. 112 rejection has been withdrawn in light of clarity introduced with respect to the claims 13-14.

Applicant’s representative argues that “Jensen and Gledhill fail to teach or suggest a cutting element comprising a substrate and an ultrahard layer that define a non-planar working surface of the cutting element, as generally recited by independent claim 1.” Applicant’s representative states that PCD layers of both teachings cover the entire top surface, the references fail to teach the limitation. Examiner respectfully disagrees. Examiner respectfully notes that the keyword “non-planar” is broad in nature in light of the instant application’s specification. The argument relies on far too narrow of a definition for such a term, and to require it be read that way would be improperly importing limitations from the instant application’s specification into the claims. At least paragraph [0059] of the instant application’s specification states the following: “Pointed cutting elements" are a type of non-planar cutting element" and refer to cutting elements having a non-planar cutting face, forming a generally pointed cutting end”. Furthermore, the instant application’s specification refers to figures 2-1, 2-2, 2-3, 3, 4-1, 5-1, 6-1, 7-1, 8-1, 9-1, 10-1 to have a non-planar surface. With that being said, the teachings of Jensen are commensurate in scope with the instant application, as at least figures 4a, 5a & 6a therein introduce “pointed cutting elements” to a certain degree, which establishes for non-planar surfaces.  

	Furthermore, Applicant’s representative states “…that Lin only appears to teach or suggest planar cutting elements”. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully notes that teaching of Lin was introduced to teach that a further additional feature within a cutting element of having an elongated feature therein, such as disclosed in the teachings of Lin, would be obvious as doing so enhances the abrasion resistance performance of the cutting element (at least paragraph [0001]). Furthermore, Applicant’s representative argues that “…Lin is not intended to contact the formation, it is unreasonable to cite Lin to teach that an ultrahard layer and a substrate define a working surface.” Examiner respectfully notes that the claimed “working surface” is broad in nature in light of the instant application’s specification. The argument relies on far too narrow of a definition for such a term, and to require it be read that way would be improperly importing limitations from the instant application’s specification into the claims. Examiner notes that the teachings of Lin are from the same field of endeavor, and that Lin teaches a slightly different configuration for the extension of an ultra hard layer to produce a beneficial effect (at least paragraph [0059] of Lin introduces that the embodiments therein are for “…an improved cutting element, including, for example, a superabrasive cutting element used in earth boring shear cutter bits or other rotary cutting tools”). Therefore, the working surface within Lin would be interpreted in the same manner as applied to the teachings of Jensen in view of Gledhill, in which the working surface is defined as the outer, contact surface of the cutting element. If Applicant wants the claim to require that the “working surface” have some kind of interaction between the substrate and the formation, Applicant would need to recite the language explicitly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEEL GIRISH PATEL/           Patent Examiner, Art Unit 3676                                                                                                                                                                                             
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676